Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the detachable pockets of claim 3and 16, the scarf of claim 6, the baby holster of claim 7, the leather belt of claim 8 and the embodiment with legs claimed in claims 15-18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15-18are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the baby holster    ]" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Applicant is advised that the claims are replete with functional language rendering them functional and incomplete. In claim 1 for example there is insufficient structure set forth for a simple strap coupled to the exterior housing to be removed from the housing as claimed. A strap could be sewn to d rings and couple to a housing but not necessarily removed. This renders claim 1 and its dependent claim functional and incomplete. In like manner there is insufficient structure set for in claim 3 and also 16 for pockets to be detachable as claimed. In claim 2 there doesn’t appear to be sufficient structure for a strap to be “slidable through the sleeves and removed as claimed.
In claim 8 there doesn’t appear to be sufficient structure set forth for a belt to be slidably placed in the exterior housing rendering the claim functional and incomplete. What structure permits the strap to be slidable?
In claim 15 insofar as it is shown there is insufficient structure set forth for the legs to be coupled to form a strap as claimed rendering the claim and its dependent claims’ functional and incomplete.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1,5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over li           2010/0111448.
Li teaches various garments like jacket, shirt, vest, t-shirt and pants convertible to a bag like satchel, shoulder bag, hand bag, backpack (see abstract). Not some have sleeves and pants have legs.  As in Figures 47-56. The bag and garment has fasteners such as zippers, buckles, buttons, Velcro, snaps 9paragraph 0012). The bag  1 has a main body 1,strap 3,fasteners,5,6,panel or inner bag 11 coupled in the man body  and removable and the strap has buckles 7 to be removable from the housing or main body so that when removed ti maybe convertible to a e=wearable garment. The particular materials of the bag is well known for .
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference as applied to claim1 above, and further in view of Hansen et al 2014/0251515.
Although Li does not suggest pockets much less ones that are detachable for an insert of inner bag. Such is known in the art as taught by Hansen et al, and to have provided detachable pockets to permit organizing the contents in the inner bag would have been most obvious. Again the material is considered to be a matter of choice dependent on the intended use.
Claims 10-14 and 20 were canceled.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show other convertible structures.
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing


  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission

on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE A WEAVER whose telephone number is (571)272-4548.  The examiner can normally be reached on M-F 6-10:30 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571 272 4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUE A WEAVER/Primary Examiner, Art Unit 3733